Case 2:17-cv-00222-MCA-MAH Document 109 Filed 02/02/21 Page 1 of 2 PageID: 747




                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY



 Jonathan Mioduszewski, propria persona

 NEXT CLEANERS, LLC,                      :
                                          : Civil Case No.: 17-222-MCA-MAH
                   Plaintiff,             :
                                          :
 vs.                                      :
                                          : REQUEST RESCHEDULE OF DEFENDANT
 JONATHAN MIODUSZEWSKI,                   :     DEPOSITION DUE TO INCLIMENT
 JON SIMKOWITZ, YELLOW BEAR               :        WEATHER AND SETTLEMENT
 CLEANERS (WESTFIELD), and                :                  DISCUSSIONS
 YELLOW BEAR CLEANERS                     :
 (CRANFORD),                              :
                                          :
               Defendants.                :
 JON SIMKOWITZ,                           :
                                          :
                   Counterclaimant,       :
                                          :
 vs.                                      :
                                          :
 NEXTCLEANERS, LLC,                       :
                                          :
                   Counterdefendant.      :
                                          :




 TO:

 Julio Gomez, Esq.                         Joseph Shapiro, Esq.
 Gomez LLC                                 Middlebrooks Shapiro P.C.
 310 Morris Avenue, Suite 301              841 Mountain Avenue, First Floor
 Elizabeth, New Jersey 07201               Springfield, New Jersey 07081
 Attorneys for Next Cleaners, LLC          Attorneys for Jon Simkowitz
 jgomez@gomezllc.com                       jshapiro@middlebrooksshapiro.com
Case 2:17-cv-00222-MCA-MAH Document 109 Filed 02/02/21 Page 2 of 2 PageID: 748




 Judge Hammer,

        I am informing the court that all parities have consented to reschedule depositions. I am

 applying for the courts authorization to reschedule of the deposition slated February 3, 2021 to a

 new date of February 27, 2021. Heavy snow has forced the closure of business for two days

 which necessitates our hands-on operation during the scheduled deposition window.

        Also, NEXT and I have opened serious discussions around settling this matter and the

 allotted time would be used to explore and potentially finalize a settlement. I strongly believe

 that all parties can come to a resolution.



                                                                                         Thank you,

                                                      BY: Jonathan Mioduszewski, propria persona


 Date: February 02, 2021.
